Citation Nr: 1528878	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to July 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for tinnitus and assigned a disability rating of 10 percent.

The issue of entitlement to service connection for vertigo and/or Meniere's disease has been raised by the record in the Veteran's statement of July 2013 and in his Notice of Disagreement in June 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus is currently rated as 10 percent disabling, the highest rating for that disability allowed by law.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2013, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in September 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The rating criteria provide that recurrent tinnitus is to be rated as 10 percent disabling, with only a single evaluation whether the sound is perceived in one ear or both ears.  No other schedular disability rating is possible for tinnitus.

Facts and Analysis

The Veteran applied for and was granted service connection for tinnitus.  The rating decision of September 2013 awarded a 10 percent disability rating for tinnitus, the highest rating possible under the rating criteria.

The Veteran has submitted several statements, including his July 2013 letter, his Notice of Disagreement in June 2014, and a statement from his son-in-law and caregiver in October 2014 that describe severe vertigo which occurs at the same time as his tinnitus "waves."  Based on this accompanying manifestation, the Veteran sought a higher rating for his tinnitus.

"Tinnitus" is "noise in the ears such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1725 (27th ed.1988).  Stolasz v. Nicholson, No. 04-217, slip op. at 2 (U.S. Vet. App. Oct. 19, 2005) (Anderson, No. 04-344).  Under the disability rating schedule as established, tinnitus is subject to a 10 percent disability rating only, with no increased rating possible.  38 C.F.R. § 4.87, Diagnostic Code 6260.  

The Veteran's description of symptoms such as dizziness, loss of balance with minor falls and even serious injuries, and a sensation that the world is tilting, is consistent with the definition of vertigo or other peripheral vestibular disorder.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  When vertigo, tinnitus, and hearing loss are manifested together, they may constitute symptoms of Meniere's disease.  38 C.F.R. § 4.87, Diagnostic Code 6205.  Both Meniere's disease and peripheral vestibular disorders are separate conditions which would be subject to service connection and separate ratings if shown to be related to the Veteran's hearing loss and tinnitus.  However, they are not considered to be part of the service-connected disability of tinnitus.  Moreover, there is no medical evidence establishing a link between the two conditions which would enable the Board to grant a separate compensable rating for them.  The Veteran is encouraged to follow up with his representative and the AOJ on a claim of entitlement to service connection for his vertigo, to include as possibly resulting from Meniere's disease.

The Veteran's representative felt that this claim should be remanded for extraschedular consideration, based on the presence of additional symptoms accompanying the Veteran's tinnitus.  However, since the Veteran's vertigo and his tinnitus are separate disabilities, referral or remand for extraschedular consideration is not appropriate here.  The rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his tinnitus.  Entitlement to an increased disability rating or to an extraschedular referral is not warranted under Thun v. Peake, 22 Vet. App. 111 (2008), or 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial disability rating higher than 10 percent for tinnitus is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


